Exhibit 10.01

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between NEW
ENTERPRISE STONE & LIME CO., INC., a Delaware corporation (the “Company”) and
ALBERT L. STONE (the “Executive”).

 

WHEREAS, the Company desires to continue to employ Executive and Executive
desires to continue to be employed by the Company on the terms herein described.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be bound hereby, the parties agree
as follows:

 

1.                                     Duration of Agreement.  The Company will
continue to employ Executive, and Executive hereby accepts continued employment
with the Company, on the terms set forth in this Agreement, for the period
beginning on March 22, 2013 and continuing until that employment ceases.

 

2.                                     Title; Duties.  Executive will serve as
the Chief Financial Officer and a Senior Vice President of the Company,
reporting directly to the Company’s President.  Executive will devote his best
efforts and substantially all of his business time and services to the Company
and its affiliates to perform such duties as may be customarily incident to his
position and as may reasonably be assigned to him from time to time.  Executive
will not, in any capacity, engage in other business activities or perform
services for any other individual, firm or corporation without the prior written
consent of the Company; provided, however, that without such consent, Executive
may engage in charitable, community service and personal investment activities,
so long as such activities do not in any respect interfere with Executive’s
performance of his duties and obligations hereunder.

 

3.                                     Place of Performance.  Executive will
perform his services hereunder at the principal executive offices of the
Company; provided, however, that Executive may be required to travel from time
to time for business purposes.

 

4.                                     Compensation and Benefits.

 

4.1.                            Base Salary.  Executive’s annual salary will be
$300,000 (the “Base Salary”), paid in accordance with the Company’s payroll
practices, as in effect from time to time.  The Base Salary will be reviewed on
an annual basis by the Company’s Board of Directors (the “Board”) and may be
increased from time to time.  To the extent the Board has authorized its
Compensation Committee to act on its behalf in any particular respect,
references to the Board in that context will also be deemed to include the
Compensation Committee.

 

4.2.                            Annual Bonuses.  For each fiscal year of the
Company ending after his commencement of employment, Executive will be eligible
to earn an annual bonus in an amount determined by the Board in its discretion,
taking into account corporate and individual performance during the applicable
year.  Any bonus earned under this Section 4.2 will be paid as soon as practical
following the approval of audited financial statements for the applicable year
and will be conditioned on Executive’s continued employment with the Company
through the actual bonus payment date.

 

4.3.                            Employee Benefits.  Commencing January 1, 2013
(provided he then remains in service with the Company), Executive will become
eligible to participate in the New Enterprise Stone & Lime Co., Inc. Executive
Benefit Plan (the “EBP”), subject to the terms and conditions of that plan as
then in effect.  In addition, while employed with the Company, Executive will be
eligible to participate in the other employee benefit plans, policies or
arrangements maintained by the Company for its management-level employees,
subject to the terms and conditions of such plans, policies or arrangements.

 

1

--------------------------------------------------------------------------------


 

However, this Agreement will not limit the Company’s ability to amend, modify or
terminate the EBP or any of its other employee benefit plans, policies or
arrangements at any time for any reason.

 

4.4.                            Paid Time Off.  Executive will be entitled to
four weeks of paid vacation each fiscal year in accordance with the published
policies of the Company; provided, however, that for the fiscal year in which
Executive’s employment commences, this vacation allotment will be pro-rated.

 

4.5.                            Reimbursement of Expenses.  Executive will be
reimbursed by the Company for reasonable business expenses incurred by him
(including the reasonable expenses of his membership in professional
organizations and the reasonable costs of continuing professional education
credits required to maintain his professional certification) in accordance with
the Company’s customary expense reimbursement policies, as in effect from time
to time.

 

4.6.                            Indemnification.  Executive will be indemnified
for acts performed as an officer of the Company to the extent provided in the
Company’s Bylaws and Articles of Incorporation, as in effect from time to time.

 

5.                                      Termination.  Executive’s employment
with the Company may be terminated at any time for any reason.  Upon any
cessation of his employment with the Company, Executive will be entitled only to
the compensation and benefits described in this Section 5.  Upon any cessation
of his employment with the Company, unless otherwise requested by the Board,
Executive agrees to resign from all employee, officer and director positions
with the Company and its affiliates.

 

5.1.                            Termination without Cause or for Good Reason.

 

5.1.1.                  If Executive’s employment by the Company ceases due to a
termination by the Company without Cause (as defined below) or a resignation by
Executive for Good Reason (as defined below), Executive will be entitled to
monthly severance payments for a period of six months, with each such payment
equal to 1/12 of the Base Salary.

 

5.1.2.                  Except as otherwise provided in this Section 5.1 or
pursuant to COBRA, all compensation and benefits will cease at the time of such
cessation and the Company will have no further liability or obligation by reason
of such cessation.  The payments described in Section 5.1.1 are in lieu of, and
not in addition to, any other severance arrangement maintained by the Company. 
The payments described in Section 5.1.1 are conditioned on Executive’s execution
and delivery to the Company, within 21 days following his cessation of
employment, of a general release of claims against the Company and its
affiliates in such form as the Company may reasonably require (the “Release”)
and on such Release becoming irrevocable.  Subject to Section 5.3, the payments
described in Section 5.1.1 will begin to be paid on the first regularly
scheduled salaried employee payroll date that occurs at least 30 days following
Executive’s cessation of employment.  The foregoing will not be construed to
limit the Executive’s right to (i) payment of all accrued but unpaid Base Salary
through the date of such termination, (ii) reimbursement for expenses incurred
prior to the date of such termination and reimbursable under Section 4.5 (to the
extent not previously reimbursed), and (iii) payment of benefits under the EBP
in accordance with the terms thereof (collectively, the “Accrued Obligations”).

 

5.1.3.                  If a cessation of employment described in Section 5.1.1
occurs within one year following a Change in Control (as defined below), then in
Section 5.1.1, the phrase “six months, with each such payment equal to 1/12 of
the Base Salary” will be replaced with the phrase “twelve months, with each such
payment equal to 1/12 of the sum of (a) the Base Salary, plus (b) any annual
bonus paid or payable to Executive for the Company’s most recently completed
fiscal year.”

 

2

--------------------------------------------------------------------------------


 

5.2.                            Other Terminations.  If Executive’s employment
with the Company ceases for any reason other than as described in Section 5.1,
above (including but not limited to termination (a) by the Company for Cause,
(b) as a result of Executive’s death, (c) as a result of Executive’s Disability
(as defined below), or (d) by Executive without Good Reason), then the Company’s
obligation to Executive will be limited solely to the Accrued Obligations.  All
compensation and benefits will cease at the time of such cessation and, except
as otherwise provided by COBRA, the Company will have no further liability or
obligation by reason of such termination.

 

5.3.                            Compliance with Section 409A.

 

5.3.1.                  If the termination giving rise to the payments described
in Section 5.1 is not a “Separation from Service” within the meaning of Treas.
Reg. § 1.409A-1(h)(1) (or any successor provision), then the amounts otherwise
payable pursuant to that section will instead be deferred without interest and
will not be paid until Executive experiences a Separation from Service.  In
addition, to the extent compliance with the requirements of Treas. Reg. §
1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Internal Revenue Code
(the “Code”) to payments due to Executive upon or following his Separation from
Service, then notwithstanding any other provision of this Agreement (or any
otherwise applicable plan, policy, agreement or arrangement), any such payments
that are otherwise due within six months following Executive’s Separation from
Service (taking into account the preceding sentence of this paragraph) will be
deferred without interest and paid to Executive in a lump sum immediately
following that six month period.  This paragraph should not be construed to
prevent the application of Treas. Reg. §§ 1.409A-1(b)(4) or 1(b)(9)(iii)(or any
successor provisions) to amounts payable hereunder.  For purposes of the
application of Treas. Reg. § 1.409A-1(b)(4) (or any successor provision) to
amounts payable hereunder, each payment in a series of payments will be deemed a
separate payment.

 

5.3.2.                  Notwithstanding anything herein to the contrary, to the
extent any expense, reimbursement or in-kind benefit provided to Executive
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code, (i) the amount of expenses eligible for reimbursement or in-kind
benefits provided to Executive during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
Executive in any other calendar year, (ii) the reimbursements for expenses for
which Executive is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred and (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.

 

5.4.                            Definitions.  For purposes of this Agreement:

 

5.4.1.                  “Cause” means the occurrence of any of the following:
(a) Executive’s willful refusal, failure or inability to perform his duties or
to follow the lawful directives of his supervisor, which refusal, failure or
inability continues for more than 15 days after written notice thereof; (b)
misconduct, recklessness or gross negligence by Executive in the course of
employment; (c) Executive’s conviction of, or the entry of a plea of guilty or
no contest to, a felony or a crime that could reasonably be expected to have an
adverse effect on the operations, condition or reputation of the Company or its
affiliates; (d)  material breach by Executive of any agreement with, published
policy of or fiduciary duty owed to the Company or its affiliates; or (e)
alcohol abuse or use of controlled drugs other than in accordance with a
physician’s prescription.

 

5.4.2.                  “Change in Control” means (a) the sale, transfer,
assignment or other disposition (including by merger or consolidation, but
excluding an underwritten public offering of the common stock of the Company) by
stockholders of the Company, in one transaction or a series of related
transactions, of more than 50% of the voting power represented by the then
outstanding securities of the

 

3

--------------------------------------------------------------------------------


 

Company (other than to persons who are stockholders of the Company on the date
that this Agreement is executed, or to affiliates of any such stockholders); (b)
a sale of substantially all the assets of the Company, or (c) a liquidation or
dissolution of the Company.  Notwithstanding the foregoing, a transaction will
not constitute a Change in Control if its sole purpose is to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.

 

5.4.3.                  “Disability” means a condition entitling Executive to
benefits under any Company sponsored or funded disability plan, policy or
arrangement or under the Social Security Act.

 

5.4.4.                  “Good Reason” means any of the following, without
Executive’s prior consent: (a) a material, adverse change in Executive’s title,
authority or duties (including the assignment of duties materially inconsistent
with Executive’s position); (b) relocation of Executive’s principal worksite by
more than 50 miles; or (c) a material breach by the Company of this Agreement. 
However, none of the foregoing events or conditions will constitute Good Reason
unless: (x) Executive provides the Company with written objection to the event
or condition within 30 days following the occurrence thereof, (y) the Company
does not reverse or otherwise cure the event or condition within 30 days of
receiving that written objection, and (z) Executive resigns his employment
within 30 days following the expiration of that cure period.

 

6.                                      Proprietary Matter.  Except as expressly
permitted or directed by the Company, Executive will not during his employment
or at any time thereafter divulge, furnish, disclose or make accessible to
anyone any trade secrets, designs, processes, formulae, software or computer
programs, devices or methods (whether or not patented or patentable, copyrighted
or copyrightable), customer, distributor or supplier lists, needs and
requirements, research, plans or any other confidential or proprietary knowledge
or information of the Company or its affiliates, in whatever form (“Proprietary
Matter”).  Executive acknowledges that the Proprietary Matter constitutes a
unique and valuable asset of the Company acquired at great time and expense by
the Company, and that any disclosure or other use of the Proprietary Matter
other than for the sole benefit of the Company would be wrongful and would cause
irreparable harm to the Company.  The foregoing obligations of confidentiality,
however, will not apply to any knowledge or information which is now published
or which subsequently becomes publicly known, other than as a direct or indirect
result of a breach of duty or of this Agreement by Executive.

 

7.                                      Ventures.  If, during the term of this
Agreement, Executive is engaged in or associated with the planning or
implementing of any project, program or venture involving the Company or its
affiliates and a third party or parties, all rights in the project, program or
venture will belong to the Company or the applicable affiliate and will
constitute a corporate opportunity belonging exclusively to the Company or the
applicable affiliate.  Except as expressly approved in writing by the Company,
Executive will not be entitled to any interest in such project, program or
venture or to any commission, finder’s fee or other compensation in connection
therewith, other than the compensation to be paid to Executive as provided in
this Agreement.

 

8.                                      Protective Provisions.

 

8.1.                            Competitive Activities.  During Executive’s
employment and for one year thereafter, Executive will not in the continental
United States, directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder, officer, director, or in any
other individual or representative capacity, engage or participate in any
business engaged in (i) heavy construction, blacktop paving or other site
preparation services, (ii) the manufacture, sale or distribution of construction
materials, or (iii) the manufacture, sale, distribution or leasing of traffic
control or work

 

4

--------------------------------------------------------------------------------


 

zone safety equipment (each, a “Competing Business”).  Notwithstanding the
foregoing, Executive may hold up to 2% of the outstanding securities of any
class of any publicly-traded securities of any company.

 

8.2.                            Solicitation of Customers and Employees.  During
his employment by the Company and for one year thereafter, Executive will not,
either directly or indirectly, on his own behalf or in the service or on behalf
of others:

 

8.2.1.                  solicit, divert or appropriate, or attempt to solicit,
divert or appropriate, to any Competing Business any customer or client of the
Company or its affiliates, or any person or entity whose account has been
solicited by the Company or its affiliates;

 

8.2.2.                  influence or attempt to influence any person to
terminate or modify any agreement, arrangement or course of dealing with the
Company or its affiliates; or

 

8.2.3.                  employ or engage any person employed or engaged by the
Company in the performance of personal services (or who was so employed or
engaged by the Company within the preceding 24 months).

 

8.3.                            Acknowledgements.  Executive acknowledges that
the provisions of Section 8 (the “Restrictive Covenants”) are reasonable and
necessary to protect the legitimate interests of the Company and its affiliates,
that the duration and geographic scope of the Restrictive Covenants are
reasonable given the nature of this Agreement and the position Executive will
hold within the Company, and that the Company would not enter into this
Agreement or otherwise employ Executive in the absence of these Restrictive
Covenants.

 

8.4.                            Remedies and Enforcement Upon Breach.

 

8.4.1.                  Specific Enforcement. Executive acknowledges that any
breach by him, willfully or otherwise, of the Restrictive Covenants will cause
continuing and irreparable injury to the Company for which monetary damages
would not be an adequate remedy.  Executive will not, in any action or
proceeding to enforce any of the provisions of this Agreement, assert the claim
or defense that such an adequate remedy at law exists.  In the event of any
breach by Executive of the Restrictive Covenants, the Company will be entitled
to injunctive or other similar equitable relief in any court, without any
requirement that a bond or other security be posted, and this Agreement will not
in any way limit remedies of law or in equity otherwise available to the
Company.

 

8.4.2.                  Judicial Modification.  If any court determines that any
of the Restrictive Covenants, or any part thereof, is unenforceable because of
the duration or geographical scope of such provision, such court will have the
power to modify such provision and, in its modified form, such provision will
then be enforceable.

 

8.4.3.                  Accounting.  If Executive breaches any of the
Restrictive Covenants, the Company will have the right and remedy to require
Executive to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits derived or received by Executive
as the result of such breach.  This right and remedy will be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity.

 

8.4.4.                  Enforceability.  If any court holds the Restrictive
Covenants unenforceable by reason of their breadth or scope or otherwise, it is
the intention of the parties hereto that such determination not bar or in any
way affect the right of the Company to the relief provided above in the courts
of any other jurisdiction within the geographic scope of the Restrictive
Covenants.

 

5

--------------------------------------------------------------------------------


 

8.4.5.                  Disclosure of Restrictive Covenants.  Executive agrees
to disclose the existence and terms of the Restrictive Covenants to any person
for whom Executive may perform services while the Restricted Covenants remain
applicable.

 

8.4.6.                  Extension of Restricted Period.  If Executive breaches
Section 8.1, the restrictions contained in that section will be extended for a
period equal to the period that Executive was in breach.

 

8.4.7.                  Application Following Termination.  The Restrictive
Covenants will continue to apply following any cessation of Executive’s
employment without regard to the reason for that cessation and without regard to
whether that cessation was initiated by Executive or the Company.

 

9.                                     Miscellaneous.

 

9.1.                            No Liability of Officers and Directors for
Severance Upon Insolvency.  Notwithstanding any other provision of the Agreement
and intending to be bound by this provision, Executive hereby (a) waives any
right to claim payment of amounts owed to him as compensation in respect of his
services to the Company, now or in the future, from directors or officers of the
Company if the Company becomes insolvent, and (b) fully and forever releases and
discharges the Company’s officers and directors from any and all claims,
demands, liens, actions, suits, causes of action or judgments arising out of any
present or future claim for such amounts.

 

9.2.                            Other Agreements.  Executive represents and
warrants to the Company that there are no restrictions, agreements or
understandings whatsoever to which he is a party that would prevent or make
unlawful his execution of this Agreement, that would be inconsistent or in
conflict with this Agreement or Executive’s obligations hereunder, or that would
otherwise prevent, limit or impair the performance by Executive of his duties
under this Agreement.

 

9.3.                            Successors and Assigns.  The Company may assign
this Agreement to any successor to substantially all of its assets and business
by means of liquidation, dissolution, transfer of assets or otherwise, in which
case New Enterprise Stone & Lime Co., Inc. will have no further rights or
obligations hereunder and the assignee will have all the rights and obligations
of the Company hereunder.  In the event of a merger or consolidation of the
Company with another entity, the survivor will succeed to the Company’s rights
and obligations hereunder by operation of law.  The duties of Executive
hereunder are personal to Executive and may not be assigned by him.

 

9.4.                            Governing Law and Enforcement.  This Agreement
will be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to the principles of conflicts of
laws.  Any legal proceeding arising out of or relating to this Agreement will be
instituted in a state or federal court in the Commonwealth of Pennsylvania, and
Executive and the Company hereby consent to the personal and exclusive
jurisdiction of such court(s) and hereby waive any objection(s) that they may
have to personal jurisdiction, the laying of venue of any such proceeding and
any claim or defense of inconvenient forum.

 

9.5.                            Waivers.  The waiver by either party of any
right hereunder or of any breach by the other party will not be deemed a waiver
of any other right hereunder or of any other breach by the other party.  No
waiver will be deemed to have occurred unless set forth in a writing.  No waiver
will constitute a continuing waiver unless specifically stated, and any waiver
will operate only as to the specific term or condition waived.

 

9.6.                            Severability.  Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law.  However, if any provision

 

6

--------------------------------------------------------------------------------


 

of this Agreement is held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provision, and this Agreement will be reformed, construed and enforced as
though the invalid, illegal or unenforceable provision had never been herein
contained.

 

9.7.                            Survival.  This Agreement will survive the
cessation of Executive’s employment to the extent necessary to fulfill the
purposes and intent of the Agreement.

 

9.8.                            Notices.  Notices permitted or required under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand or overnight courier addressed, in the case of the
Company, c/o its President at its principal executive office and, in the case of
Executive, to the most recent address set forth in the personnel records of the
Company.  Notwithstanding the foregoing, either party may change the address for
notices or communications hereunder by providing written notice to the other in
the manner specified in this paragraph.

 

9.9.                            Cooperation.  Executive will cooperate with the
Company and its representatives in connection with any action, investigation or
proceeding that relates to events occurring during his employment.  This
provision shall survive any cessation of Executive’s employment.

 

9.10.                     Entire Agreement; Amendments.  This Agreement contains
the entire agreement and understanding of the parties hereto relating to the
subject matter hereof, and merges and supersedes all prior and contemporaneous
discussions, agreements and understandings of every nature relating to this
subject matter including, without limitation, the Employment Agreement between
the Company and Executive executed February 8, 2013.  This Agreement may not be
changed or modified, except by an agreement in writing signed by each of the
parties hereto.

 

9.11.                     Withholding.  All payments (or transfers of property)
to Executive will be subject to tax withholding to the extent required by
applicable law.

 

9.12.                     Section Headings.  The headings of sections and
paragraphs of this Agreement are inserted for convenience only and will not in
any way affect the meaning or construction of any provision of this Agreement.

 

9.13.                     No Presumption Against the Drafter.  Without regard to
which party initially drafted this Agreement, it shall not be construed against
any party and shall be construed and enforced as a mutually prepared agreement.

 

9.14.                     Counterparts; Facsimile.  This Agreement may be
executed in multiple counterparts (including by facsimile signature), each of
which will be deemed to be an original, and all of which together will
constitute a single instrument.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, in each case
on March 22, 2013.

 

 

NEW ENTERPRISE STONE & LIME CO., INC.

 

 

 

 

 

 

By:

/s/ Paul I. Detwiler, III

 

Name: Paul I. Detwiler, III

 

Title: President

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Albert L. Stone

 

Albert L. Stone

 

8

--------------------------------------------------------------------------------

 